Exhibit 10.1
December 18, 2009
The Board of Directors of FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
Ladies and Gentlemen:
     In accordance with the Third Amended and Restated By-Laws (the “By-Laws”)
of FreightCar America, Inc. (the “Corporation”), I hereby tender my resignation
as a member of the board of directors (the “Board”) of the Corporation, provided
that this resignation shall be effective upon, and only in the event that:
     (a)(i) a majority of the votes of the shares present in person or
represented by proxy at the meeting and entitled to vote in an uncontested
election in which I am a nominee are designated to be “withheld” from, or are
voted “against,” my election and (ii) the Board accepts this resignation
following such election; or
     (b)(i) I experience a change in my principal employment status, other than
retirement, and (ii) the Board accepts this resignation following such change in
status.
     This resignation shall be irrevocable to the fullest extent permitted by
Delaware law.

            Very truly yours,
            Edward J. Whalen           

